Cite as 2017 Ark. App. 48

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-15-778


JOSEPH LONGLEY AND ANNETTE                        Opinion Delivered: February 1, 2017
LONGLEY (DECEASED)
                   APPELLANTS                     APPEAL FROM THE SEBASTIAN
                                                  COUNTY CIRCUIT COURT, FORT
V.                                                SMITH DISTRICT
                                                  [NO. 66CV-2013-1007]

CURTIS GATEWOOD AND                               HONORABLE STEPHEN TABOR,
CHRISTINE GATEWOOD, HUSBAND                       JUDGE
AND WIFE
                    APPELLEES                     AFFIRMED

                           RITA W. GRUBER, Chief Judge

       This case has returned to us after rebriefing.1 Appellant Joseph Longley appeals from

an order of the Sebastian County Circuit Court setting aside a deed and quieting title to

certain property in his sister, appellee Christine Gatewood, subject to the marital interest of

her husband, appellee Curtis Gatewood. On appeal, Joseph contends that the circuit court

erred, first, in allowing his counsel to withdraw on the morning of trial in violation of Rule

64(b) of the Arkansas Rules of Civil Procedure and, second, in not properly considering his

defense of laches. We affirm the circuit court’s order.

       Clarence Wilson, the uncle of Christine and Joseph, purchased the disputed property

at 600 North 20th Street in Fort Smith on May 3, 1996. The deed transferring the property

lists the grantees as Clarence, Frances M. Longley (Clarence’s sister and Christine and



       1
        Longley v. Gatewood, 2016 Ark. App. 365.
                                 Cite as 2017 Ark. App. 48

Joseph’s mother), and Christine as joint tenants with the right of survivorship. On December

18, 2000, a warranty deed purporting to transfer the property to Joseph and Annette

Longley2—and appearing to contain the notarized signatures of Clarence, Frances, and

Christine—was filed of record in Sebastian County. Joseph, Annette, and their children

began residing at the property on December 18, 2000, and Joseph has been in continuous

possession of the property since that time.

       On February 7, 2003, Frances passed away, and on March 20, 2013, Clarence passed

away. Seven months after Clarence’s death, on October 17, 2013, Christine and Curtis filed

a petition against the Longleys to set aside/cancel the 2000 deed, alleging that Christine’s

signature had been forged, that she had not discovered the deed until after Clarence’s death,

and that she should be the sole record owner of the property because Frances and Clarence

had both passed away, leaving her the owner as the sole survivor of the three.

       Joseph retained James Filyaw to represent them. Joseph denied the allegations in the

complaint and pleaded the defenses of laches, statute of limitations, and waiver. The trial was

continued several times at Filyaw’s request due to Joseph’s unavailability and, in January

2015, Filyaw filed a petition to withdraw due to Joseph’s continued lack of cooperation and

communication. Filyaw withdrew the motion less than a week after having filed it, indicating

that the communication problems had been resolved. However, on March 24, 2015, Filyaw

filed a second petition to withdraw, again alleging difficulty communicating with Joseph. He



       2
        Annette suffered a stroke in May 2014 and passed away on October 17, 2014,
before the trial.

                                              2
                                 Cite as 2017 Ark. App. 48

mailed a copy to Joseph. On April 2, 2015, Filyaw filed a letter addressed to the court,

copying the Gatewoods’ counsel and Joseph, alerting the court to his motion to withdraw

and asking for a hearing on the motion. He stated that he had lost contact with his client;

that he had been unable for six weeks to schedule a meeting, talk on the phone, or otherwise

communicate with him despite repeated efforts; and that it had become impossible for him

to continue as an effective attorney for him. The circuit court neither granted nor denied

Filyaw’s motion, but did send a letter to Filyaw on April 7, 2015, copying the Gatewoods’

counsel; recognizing receipt of the motion and letter; and stating that it could not grant the

request “at this time” because the trial had been delayed numerous times already, and the

court would “have to afford” Joseph additional time to retain counsel, only further delaying

the matter. The court did not send a copy of this letter to Joseph.

       A trial was eventually held on April 16, 2015. Before hearing any testimony, the

circuit court addressed Filyaw’s petition to withdraw. The court first heard argument from

Filyaw and then allowed Joseph to address the court. Joseph stated that he had been out of

work for a year, that he and Filyaw had continued to argue about money when they talked,

and that he had realized that he could not afford Filyaw’s legal services. The circuit court

then questioned Joseph, “So you don’t want Mr. Filyaw to be your lawyer?” Joseph

responded, “Well, evidently not, because we can’t agree. I mean, there was never a set price

as to what it would cost in this matter.” The court then made the following findings and

observations and granted Filyaw’s motion to withdraw:

       THE COURT: Let me tell you my problem, Mr. Longley. This is the fourth time that
       this matter has been set for trial. It’s been pending since October of 2013. The three

                                              3
                                 Cite as 2017 Ark. App. 48

       previous trial settings were continued at your request. Throughout the trial there have
       been issues regarding discovery that Mr. Filyaw could not respond to because he said
       you wouldn’t cooperate with him in that.

              I think Mr. Filyaw . . . has made it clear that you have not completed your
       obligations to him, as far as meeting with him and providing information to present
       a defense on your behalf. Therefore, I am . . . going to allow Mr. Filyaw to withdraw
       as your attorney, but we are going to proceed [with] this matter to trial today. And
       so you will be representing yourself, if it remains your desire to contest this petition,
       which I assume it does. All right?

The court then explained the trial process, and the trial proceeded with Joseph representing

himself. Joseph never objected to the circuit court’s decision granting Filyaw’s motion to

withdraw or to its decision to proceed with the trial.

       The Gatewoods’ first witness was Joseph Lucas, a forensic document examiner, who

was retained by them to examine the 2000 deed to determine whether the signature

purporting to be Christine’s was valid. He testified that after reviewing documentation

containing Christine’s signature and reviewing ten signatures and certificates from the same

time period as the deed and comparing them with the signature on the deed, he determined

that the signature on the deed was a forgery. He testified that the signature on the 2000 deed

was not Christine’s genuine signature, that there was no correlation “whatsoever” between

Christine’s known writings and the deed, and that he had no reservations about his opinion.

       Christine testified that the signature on the 2000 deed purporting to be hers was not

her signature. She testified that, when the deed was signed, she and Curtis had lived in Little

Rock where she was a teacher. She said that she was not in Fort Smith on the day the deed

was allegedly signed but had been at work that day planning the school Christmas party. She

produced the deed transferring the disputed property to Clarence, Frances, and her as joint

                                               4
                                  Cite as 2017 Ark. App. 48

tenants with the right of survivorship dated May 3, 1996. She said that she had discovered

the 2000 deed containing her forged signature when she went to the courthouse to inquire

about the property in the summer of 2013 after Clarence’s death. She said that she attempted

to speak with Joseph about the deed to resolve the matter but that he did not respond. It was

after attempting to reach her brother and then obtaining an attorney to attempt to reach him,

both unsuccessfully, that she filed this lawsuit seeking cancellation of the deed and quiet title

to the property.

       Dale Arnold, the title insurance agent who notarized all three signatures on the 2000

deed, testified that he rarely notarized the execution of deeds; that deeds “were constantly

flowing through the title company”; and that “sometimes” a signature on a document would

be notarized when the signor was not present. He also said it was possible that someone

identified herself as Christine who might not have been Christine.

       Joseph presented the testimony of both of his adult daughters. Sarah Tinsley testified

that Clarence was an honest and very noble person and was Joseph’s “best friend.” She said

that Clarence trusted Joseph and put everything of his in Joseph’s name. She also testified that

her mother had improved the disputed property by putting in new carpet and installing a

new roof. Alicia Smith testified that Clarence was very close to their family and that he

“absolutely” trusted Joseph. Both Sarah and Alicia testified that they had never seen their

aunt, Christine, at the disputed property. Finally, Joseph testified on his own behalf, stating

that Clarence had wanted to help him and that Clarence trusted Joseph with everything he

had.


                                               5
                                  Cite as 2017 Ark. App. 48

       The court allowed the parties to submit posttrial briefs and explained to Joseph that

“anything that you want to argue in there, you are welcome to put in there, okay, whether

it relates to his pleading or not. And if you put new stuff in there, then I will give Mr. Gean

a few days to respond to that.” Both parties submitted posttrial briefs. The court entered an

order on June 8, 2015, and an amended order on June 15, 2015, stating that “the evidence

could have hardly been more clear that the signature on the document purporting to be that

of Christine Gatewood conveying the property to Defendants was fraudulent.” The court

also found that the defense of laches was not established by the evidence. The court granted

the Gatewoods’ motion to set aside/cancel the deed and quieted title to the disputed

property in Christine subject to Curtis’s marital interest.

                                    I. Attorney Withdrawal

       For his first point on appeal, Joseph argues that the circuit court’s decision to allow

Filyaw to withdraw caused Joseph prejudice in violation of Rule 64(b) of the Arkansas Rules

of Civil Procedure. This argument is not preserved for our review because Joseph did not

raise this argument to the circuit court, and the circuit court did not rule on it. We will not

consider arguments that are not preserved for appellate review. Seidenstricker Farms v. Doss,

374 Ark. 123, 126, 286 S.W.3d 142, 144 (2008). We will not do so because it is incumbent

upon the parties to raise arguments initially to the circuit court in order to give that court an

opportunity to consider them. Advance Am. Servicing of Ark., Inc. v. McGinnis, 375 Ark. 24,

33, 289 S.W.3d 37, 43 (2008). Otherwise, we would be placed in the position of reversing

a circuit court for reasons not addressed by that court. Id.


                                               6
                                  Cite as 2017 Ark. App. 48

       Here, Filyaw filed the motion to withdraw on March 24, 2015, and mailed a copy of

the motion to Joseph. On April 2, 2015, Filyaw filed a letter with the court asking for a

hearing, again copying Joseph. Joseph attended the trial on April 16, 2015, at which the

circuit court entertained argument on Filyaw’s motion. Joseph was given the opportunity to

speak, and he did. As an explanation for his failure to communicate with counsel, he said that

they differed regarding the cost of the representation. As previously noted in our opinion,

under questioning by the court regarding whether Joseph wanted Filyaw to continue his

representation, Joseph replied, “Well, evidently not, because we can’t agree. I mean, there

was never a set price as to what it would cost in this matter.” At that point, the court granted

Filyaw’s motion. Joseph did not object. The trial proceeded with Joseph representing

himself. At the conclusion of the trial, the court told the Gatewoods’ counsel and Joseph that

it would accept posttrial briefs on the issues. Indeed, the court told Joseph that he was free

to put “anything that you want to argue in there.” The court even advised Joseph that he

could obtain counsel to help with the brief if he desired. Joseph filed a posttrial brief. The

brief did not mention Filyaw’s withdrawal. Joseph’s argument is not preserved for our

review.

                                           II. Laches

       For his second point on appeal, Joseph contends that the circuit court’s failure to

properly consider the defense of laches, other than to dismiss the argument for lack of

evidence, is clearly erroneous. The court’s order simply states that “[t]he defense of laches

was not established by the evidence.” The standard of review on appeal from a bench trial


                                               7
                                 Cite as 2017 Ark. App. 48

is whether the circuit court’s findings were clearly erroneous or clearly against the

preponderance of the evidence. Washington v. Washington, 2013 Ark. App. 54, at 3, 425
S.W.3d 858, 861. Disputed facts and determinations of credibility are within the province

of the fact-finder. Id.

       Laches is an equitable doctrine premised on some detrimental change in position made

by one party in reliance upon the action or inaction of the other party. Anadarko Petroleum

v. Venable, 312 Ark. 330, 342, 850 S.W.2d 302, 308 (1993). The first requirement in laches

is that the party have knowledge of his or her rights and the opportunity to assert those

rights. Carwell Elevator Co. v. Leathers, 352 Ark. 381, 391, 101 S.W.3d 211, 218–19 (2003).

The doctrine operates to bar an action by a party who has “sat on his rights,” i.e., purposely

or negligently failed to assert a claim for so long that to permit it now would disadvantage

prejudicially an opposing party. Massongill v. Cty. of Scott, 337 Ark. 281, 287, 991 S.W.2d
105, 109 (1999). The application of laches is based on the particular circumstances of each

case and is a question of fact for the circuit court. Adams v. Howard, 2014 Ark. App. 328, at

6, 436 S.W.3d 473, 477.

       Joseph argues that the evidence at trial established the following. Joseph and his family

were in need of a larger home. In response to this need, Clarence deeded the disputed

property to Joseph and Annette. He and his family had lived there since 2000, making

improvements and paying the taxes. Christine knew that Joseph and his family lived at the

disputed property. Christine took no legal action to assert her interest in the property until

after the death of the joint tenants to the original deed. Joseph contends that he was


                                               8
                                  Cite as 2017 Ark. App. 48

disadvantaged because he lived in the home for fifteen years, improved it, and no evidence

proved that he had committed or commissioned the fraud or forgery. Thus, he argues,

Christine should be barred by laches from uprooting Joseph from his home.

       We note first that laches is an equitable principle. We also recognize that the first

requirement of laches is that the party, here Christine, must have knowledge of her rights and

an opportunity to assert those rights. Carwell Elevator Co., 352 Ark. at 391, 101 S.W.3d at

219. Until the death of Clarence, Christine did not have sole ownership of the property. She

shared ownership with Clarence, who had funded the purchase of the property. The court

also found, and Joseph does not challenge the finding, that Christine’s signature on the deed

conveying the property to Joseph was a forgery. Christine testified that she had no

knowledge of the forged deed and asserted her rights shortly after discovering it several

months after her uncle’s death. She filed this lawsuit several months after discovering the

deed, having unsuccessfully attempted to resolve the matter first with Joseph. As we

previously stated, laches is an equitable doctrine, and determinations of credibility lie within

the province of the circuit court. We hold that the circuit court’s finding that laches was not

established by the evidence in this case is not clearly erroneous.

       Affirmed.

       GLADWIN and BROWN, JJ., agree.

       Smith, Cohen & Horan, PLC, by: Stephen C. Smith, for appellant.

       Gean, Gean Gean, Attorneys at Law, by: Roy Gean III, for appellees.




                                               9